DETAILED ACTION


The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700).
Re claim 6, Poidomani et al. teaches an electronic device operable of communicating information to a magnetic stripe reader (such as processor 52/ buffering circuit 66/ track  coils1/2 
For clarification, the Examiner recites that processor 52, circuit 66 and track 1 device are all electronic devices, but that track 1 device 128 is the one that is shielded on a side as discussed above by the cancellation coils, wherein track 1 is covered on a side by a cancellation coil.  Since there are 2 cancellation coils that cover the sides of the track coils, the Examiner notes that for a given track, such as 128, a cancellation coil cancels/shields while the other cancellation coil (based on its distance) passes a portion of the information, and by its structure (coil) has a space to permit the data to pass.  This is discussed in paragraph [0100] wherein a cancellation coil blocks data of the corresponding track coil, but it interpreted to permit the data of the other track coil to pass through, given its physical layout (coils have spaces) and its distance (track 1 coil is closer to cancellation coil 2 than cancellation 1, and if cancellation coil 1 receives track 1 data than cancellation coil 2 would pass data through its coils/spaces).  To clarify, the track coils are 
For further clarification, track 1 coil 128 is interpreted as the electronic device, cancellation coil 132 is the first recited shield, and cancellation coil 134 is the second recited shield which is operable to pass the track 1 coil information signal since the second cancellation coil cancels the track 2 crosstalk from the track 2 coil and not the track 1 coil signal.  The “cancelling” as taught by Poidomani et al. is interpreted to read on the “blocking” of the communicated information as recited in the claims, as the cancellation coils generate a signal that cancel/ block the communication of data resulting in the crosstalk effect.
For even further clarification, the Examiner notes that track 1 coil can be interpreted as the electronic device.  A first magnetic shielding on an entire side blocks communicated information (coil 132) and a second magnetic shielding includes spaces (coils) passes communicated information, as there are two coils and two cancellation coils.  Even further, as tracks contain redundant information, each of track 1 and track 2 can communicate information and the cancellation coils blocking information.
Re claim 7-8, such limitations are taught in the abstract.
Re claim 9, a display is taught in paragraph [0069].
Re claim 10, though silent to changes in shape, the Examiner notes that matters related to ornamentation without recited mechanical function cannot be relied upon to distinguish from the 
Re claim 11, as coils and nanomaterials are taught (paragraph [0101]), it would have been obvious for them to be magnetic, as coils/inductors (emulators) are typically magnetic (ferromagnetic) to permit communications.  The use of magnetic nanomaterials is also well known to provide the expected results.  The use of magnetic materials for magnetic shielding is known in the art, since the shielding is interpreted as the coils which are obvious to be of magnetic materials in the magnetic emulator design.
Re claim 12, the limitations have been discussed above.
Re claim 13, FIG. 5 is interpreted to teach such limitations since the coils line up with the device.
Re claim 14, FIG. 5 teaches such limitations.
Re claim 15, paragraph [0066] teaches a button at 28.
Re claim 16, as the button is discussed above, it would have been obvious to operate the card based on button activation to provide control and energy savings.
Re claims 19-21 a multilayer flexible PCB is taught (abstract+ and paragraph [0108]). The use of such PCBs is an obvious expedient to comply with industry standards, durability, and reliability.
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above, in view of Narendra et al. (US 20060186209).
Re claim 17, the teachings of Poidomani et al. have been discussed above, but are silent to detectors of the card.

At the time the invention was made, it would have been obvious to combine the teachings in order to detect when to emulate/output to a reader.
Re claim 18, it would have been obvious to one of ordinary skill in the art to have a power/activation button for energy savings and control and the detector has been discussed above, which would operate once the card is activated.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  
In response to the Applicants arguments that the first magnetic shielding, interpreted as a cancellation coil in the teachings of Poidomani et al. does not block said communicated information, the Examiner respectfully disagrees.  Paragraph [0100] teaches the cancellation signal is an inverse signal, which is interpreted by the Examiner to block information communicated from the emulator/coils/broadcaster.
	The claim recitations do not specifically recite where physically on the card the communicated information is blocked to/from.  Therefore, the Examiner notes that the cancellation coils generate an inverse field a field that blocks/cancels crosstalk from a broadcast signal of information.  This provides “at least” significant reduction of the crosstalk effect, and thus is interpreted as blocking (at least partially) the communicated information by cancelling this cross talk effect which is created by the coils magnetic fields interfering with each other (communication of information).  Thus the Examiner has interpreted that the cancellation coil .

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2887